DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 6-7 are objected to because of the following informalities:
Claim 6: The word “wherein” (Line 1) should be deleted.
Claim 7: The word “wherein” (Line 1) should be deleted.
Claim 30: The Office believes the word “a” at the end of Line 2 should be amended to recite “the.”
Claim 30: The word “the” (Line 3) should be amended to recite “a.”
Claim 30: The words “an axis” (Line 8) should be amended to recite “the axis.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 28 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claim 28 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 16-20, and 30-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11: The “drives” (Line 2) lacks clear antecedent basis.  As best understood, Claim 1 introduces a singular “shaft drive.”
Claim 11: The “shafts” (Line 2) lacks clear antecedent basis.  As best understood, Claim 1 introduces a single “first shaft drive.”  Accordingly, the limitation “tubes” (Line 2) is unclear because Claim 1 is understood to introduce a single “first shaft drive.”
Claim 16: It is unclear if the “eccentrically weighted shaft” (Line 2) relates to one of the shafts introduced in Claim 1, or if this is another shaft.  The Office recommends amending the word “an” to, e.g., “one of the”, and the word “shaft” (Line 2) to recite “shafts.”
Claims 17 and 19: It is unclear whether the “shaft” recited in Claim 17 and in Claim 19 relates to one of the shaft(s) introduced in Claim 1, or to the shaft introduced in Claim 16.
Claim 20: It is unclear if the “eccentrically weighted shaft” (Line 3) relates to one of the shafts introduced in Claim 1, or if this is another shaft.
Claim 30: The “basket” (Line 1) lacks clear antecedent basis.
Claim 31: The limitation “an axis” (Line 3 and Line 7) should be amended to recite “the axis.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 14-20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,156,832 to Niklewski (hereinafter “Niklewski_1”), in view of U.S. Patent No. 5,220,846 to Niklewski (hereinafter “Niklewski_2”).
Claim 1: Niklewski_1 discloses a basket 1 for a shale shaker, the basket 1 comprising a front, solids discharge end and a rear, feed end spaced apart by opposed first and second sides 2; wherein the first and second sides 2 mount a drive mechanism (motor unit (not illustrated), see Col. 6, Line 59) comprising:
a) a first eccentrically weighted shaft 30 (left shaft 30 shown in FIG. 3), mounted to the first side 2 of the basket for rotation about an axis transverse to the front to rear direction of the basket;
b) a first shaft drive 100, coupled to the first [eccentrically weighted] shaft 30 and to;
second eccentrically weighted shaft 30 (right shaft 30 shown in FIG. 3), mounted to the second side 2 of the basket for rotation about an axis transverse to the front to rear direction of the basket.
Niklewski_1 does not disclose wherein at least the first shaft drive 100 includes at least one coupling accommodating misalignment between the first and second eccentrically weighted shafts 30.
The Office turns to Niklewski_2, which teaches a similar basket for a shale shaker, in which at least one coupling (U-joints shown in FIG. 9) are provided to accommodate misalignment between a first shaft drive 100 and first and second eccentrically weighted shafts 41.
In view of the Niklewski_2 teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the basket disclosed by Niklewski_1, such that the “connecting means 39” of Niklewski_1 are couplings such as universal joints, as taught by Niklewski_2, in order to interconnect two vibrators on opposite sides of a vibrating screen (see Col. 7, Lines 1-4 of Niklewski_2).  Niklewski_1, as modified above by Niklewski_2, discloses wherein at least the first shaft drive 100 includes at least one coupling accommodating misalignment between the first and second eccentrically weighted shafts 30.
Claim 3: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1 wherein the eccentrically weighted shafts are each mounted for rotation about a horizontal axis transverse to the front to rear direction of the basket.
Claim 6: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1, [further] comprising a motor (see Col. 6, Line 59 of Niklewski_1) configured to drive the first shaft 30 and which is mounted to the first side of the basket.
Claim 11: Niklewski_1 does not disclose wherein the shaft of the shaft drive 100 is a tube.  However, FIG. 3 of Niklewski_2 teaches a shaft drive 7 which is a tube (see the hatching shown on tube 7).
In view of the Niklewski_2 teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the first shaft drive 100 disclosed by Niklewski_1 such that it is a tube, in order to reduce weight and material.
Claim 14: Niklewski_1 discloses wherein the eccentrically weighted shafts are provided with housings 10.  Thus, Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1, wherein the shafts (i.e., at least the eccentrically weighted shafts) of the shaft drive or drives are provided with housings.
Claim 15: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1, wherein the eccentrically weighted shafts 30 are mounted for rotation in bearings 20 to either side of the respective shaft 30.
Claim 16, as best understood: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1, wherein eccentric weighting 70 for an eccentrically weighted shaft 30 is provided by a radially extending arm 70 on the shaft.
Claim 17, as best understood: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 16, wherein the radially extending arm 70 carries a weight 70 or weights, distal to the eccentrically weighted shaft 30.
Claim 18: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 16, wherein the weighting 70 of the radially extending arm 70 extends axially (there’s an axial component to weighting 70).
Claim 19, as best understood: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 16, wherein the eccentrically weighted shaft 30 is mounted for rotation in bearings 20 to either side of the radially extending arm 70 (the word “either” is not understood to require bearings on both sides of the arm).
Claim 20, as best understood: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1, wherein the first and second sides of the basket each comprise a platform (see, e.g., FIG. 3 – platform is provided under tube 100 and hollow tube surrounding tube 100) for mounting a base or a housing (surrounds shaft 100, 30) for an eccentrically weighted shaft 30.
Claim 30: Niklewski_1 discloses a drive mechanism for [a] basket 1 for a shale shaker comprising:
a) a first shaft 30, eccentrically weighted and mountable in use to a first side 2 of [the] shale shaker basket 1, for rotation about an axis transverse to [a] front to rear direction of the basket 1;
b) a first shaft drive 100, coupled to the first shaft 30 and to;
c) a corresponding second eccentrically weighted shaft 30 (right shaft 30 shown in FIG. 3), mountable in use to a second side 2 of the shale shaker basket 1, opposite the first side, for rotation about [the] axis transverse to the front to rear direction of the basket 1.
Niklewski_1 does not disclose wherein at least the first shaft drive 100 includes at least one coupling accommodating misalignment between the first and second shafts 30.
The Office turns to Niklewski_2, which teaches a similar basket for a shale shaker, in which at least one coupling (U-joints shown in FIG. 9) are provided to accommodate misalignment between a first drive shaft 100 and first and second eccentrically weighted shafts 41.
.
Claims 2, 9-10, 13, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,156,832 to Niklewski, in view of U.S. Patent No. 5,220,846 to Niklewski, as applied to Claim 1 and/or Claim 30 above, and further in view of U.S. Patent Application Publication No. 2009/0026114 to O’keeffe et al.
Claim 2: Niklewski_1 and Niklewski_2 do not disclose a drive mechanism including the elements recited in Claim 2.
The Office turns to O’keeffe, which teaches a drive mechanism (FIGS. 5-7) for a basket for a shale shaker, wherein the drive mechanism comprises:
d) a third eccentrically weighted shaft, mounted to the first side of the basket for rotation about an axis transverse to the front to rear direction of the basket;
e) a second shaft drive, coupled to the third shaft and to;
f) a corresponding fourth eccentrically weighted shaft, mounted to the second side of the basket for rotation about an axis transverse to the front to rear direction of the basket.
In view of the O’keeffe teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive mechanism disclosed by 
d) a third eccentrically weighted shaft, mounted to the first side of the basket for rotation about an axis transverse to the front to rear direction of the basket;
e) a second shaft drive, coupled to the third shaft and to;
f) a corresponding fourth eccentrically weighted shaft, mounted to the second side of the basket for rotation about an axis transverse to the front to rear direction of the basket,
in order to shake greater amounts of shale.
Claim 9: Based on the Niklewski_2 teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the basket disclosed by Niklewski_1, as modified by Niklewski_2 and O’keeffe in the rejection of Claim 2 above, such that both the first and second shaft drives each have at least one coupling (universal joints shown in FIG. 9 of Niklewski_2) accommodating misalignment between the respective first and second pair and third and fourth pair of shafts, in order to interconnect two vibrators on opposite sides of a vibrating screen (see Col. 7, Lines 1-4 of Niklewski_2).
Claim 10: FIG. 9 of Niklewski_2 teaches couplings which are universal joints or constant velocity joints.
Based on the Niklewski_2 teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the basket disclosed by Niklewski_1, as modified by Niklewski_2 and O’keeffe in the rejection of Claim 2 above, such that:

b) the second shaft drive comprises a second drive shaft coupling at a first end to the third shaft and at a second end to the fourth shaft; wherein the couplings are universal joints or constant velocity joints, in order to interconnect two vibrators on opposite sides of a vibrating screen (see Col. 7, Lines 1-4 of Niklewski_2).
Claim 13: Niklewski_1 discloses wherein the first and third eccentrically weighted shafts 30 are mounted for rotation in a common housing or to a common base (see FIGS. 3-4).  In view of the modifications made to Niklewski_1 in view of Niklewski_2 and O’keefe (as characterized in the rejection of Claim 2 above), and in view of the fact that Niklewski_1 discloses shafts 30 mounted in a common housing, the Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to mount the second and fourth eccentrically weighted shafts (taught above by O’keefe) for rotation in a second common housing, in order to protect the second and fourth shafts.  As modified, Niklewski_1 in view of Niklewski_2 and O’keefe discloses the basket recited in Claim 13.
Claim 29: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the basket disclosed by Niklewski_1, as modified above by Niklewski_2 and O’keefe in the rejection of Claim 2 above, with a same housing for the common housing and the second common housing (thus making the housings “modular”), the common housings configured for location on either side of the basket (this limitation is understood to mean that the housing is coupled between both sides of the basket), in order to use the same part and reduce manufacturing costs.
Claim 31: Niklewski_1 and Niklewski_2 do not disclose a drive mechanism including the elements recited in Claim 30.
The Office turns to O’keeffe, which teaches a drive mechanism (FIGS. 5-7) for a basket of a shale shaker, wherein the drive mechanism comprises:
d) a third eccentrically weighted shaft, mountable in use to the first side of the shale shaker basket for rotation about an axis transverse to the front to rear direction of the basket;
e) a second shaft drive, coupled to the third shaft and to;
f) a corresponding fourth eccentrically weighted shaft, mounted to the second side of the basket for rotation about an axis transverse to the front to rear direction of the basket.
In view of the O’keeffe teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive mechanism disclosed by Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, so as to further comprise:
d) a third eccentrically weighted shaft, mounted to the first side 2 of the basket 1 for rotation about [the] axis transverse to the front to rear direction of the basket 1;
e) a second shaft drive, coupled to the third shaft and to;
f) a corresponding fourth eccentrically weighted shaft, mounted to the second side 2 of the basket 1 for rotation about [the] axis transverse to the front to rear direction of the basket 1,
in order to shake greater amounts of shale.
Claim 32: Niklewski_1, as modified by Niklewski_2 and O’keeffe in the rejection of Claim 31 above, discloses a drive module for a basket 1 of a shale shaker, the drive module comprised two eccentrically weight shafts 30 mounted 
Claims 2, 4-5, 7, 12, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,156,832 to Niklewski, in view of U.S. Patent No. 5,220,846 to Niklewski, as applied to Claim 1 and/or Claim 20 above, and further in view of U.S. Patent No. 4,340,469 to Archer.
Claim 2: Niklewski_1 and Niklewski_2 do not disclose a drive mechanism including the elements recited in Claim 2.
The Office turns to Archer, which teaches a drive mechanism (108, 109, see FIG. 2) for a basket for a shale shaker, wherein the drive mechanism comprises:
d) a third eccentrically weighted shaft, mounted to the first side of the basket for rotation about an axis transverse to the front to rear direction of the basket;
e) a second shaft drive, coupled to the third shaft and to;
f) a corresponding fourth eccentrically weighted shaft, mounted to the second side of the basket for rotation about an axis transverse to the front to rear direction of the basket.
In view of the O’keeffe teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive mechanism disclosed by Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, so as to further comprise:
d) a third eccentrically weighted shaft, mounted to the first side of the basket for rotation about an axis transverse to the front to rear direction of the basket;
e) a second shaft drive, coupled to the third shaft and to;
f) a corresponding fourth eccentrically weighted shaft, mounted to the second side of the basket for rotation about an axis transverse to the front to rear direction of the basket,
in order to shake greater amounts of shale.
Claim 4: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1, but does not disclose wherein the eccentrically weighted shafts 30 are each mounted so as to have the eccentric weighting 70 in the plane of the corresponding first or second basket side 2.
The Office turns to Archer, which teaches a vibratory screen apparatus (FIGS. 2 and 4) in which eccentrically weighted shafts 32 are mounted so as to have eccentric weighting 51 in the plane of a first or second basket side 16 (see FIGS. 2 and 4).  In this way, a narrower shaft tube 46 may be used to protect shafts 32.  See Col. 3, Lines 35-40 of Archer.
In view of the Archer teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the basket disclosed by Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, such that the eccentrically weighted shafts 30 are each mounted so as to have the eccentric weighting 70 in the plane of the corresponding first or second basket side 2, so that a narrower shaft tube may be used to protect shafts 30, 100 of Niklewski_1.  In this way, there is advantageously less obstruction over the basket.
Claim 5: Niklewski_1, as modified by Niklewski_2 and Archer in the rejection of Claim 4 above, discloses the basket according to claim 4 wherein the eccentrically weighted shafts are each mounted so as to have the centre of mass of the eccentrically weighted shaft in the plane of the corresponding first or second basket side.
Claim 7: Archer teaches a motor 108 configured to drive a first shaft and which is mounted to a first side of a basket, and a second motor which is configured to drive a fourth shaft and which is mounted to a second side of the basket.

Claim 12: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 1, but does not disclose wherein the eccentrically weighted shafts 30 are each in a respective housing.
The Office turns to Archer, which teaches a vibratory screen apparatus (FIGS. 2 and 4) in which eccentrically weighted shafts 32 are mounted so as to have eccentric weighting 51 in a respective housing within the plane of a first or second basket side 16 (see FIGS. 2 and 4).  In this way, a narrower shaft tube 46 may be used to protect shafts 32.  See Col. 3, Lines 35-40 of Archer.
In view of the Archer teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the basket disclosed by Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, such that the eccentrically weighted shafts 30 are each in a respective housing such that the eccentric weighting 70 in the plane of the corresponding first or second basket side 2, so that a narrower shaft tube may be used to protect shafts 30, 100 of Niklewski_1.  In this way, there is advantageously less obstruction over the basket.
Claim 26: Niklewski_1, as modified by Niklewski_2 in the rejection of Claim 1 above, discloses the basket according to claim 20, but does not disclose a platform for mounting a base, wherein the platform is sloped from the horizontal.

In view of the Archer teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to comprise a platform for mounting a base, wherein the platform is sloped from the horizontal, so as to guide aggregate from the rear, feed end to the front, solids discharge end.
Claim 27: Niklewski_1, as modified by Niklewski_2 and Archer in the rejection of Claim 26 above, discloses wherein the platform is V shaped (see FIG. 3 of Niklewski_1), with each arm of the V providing an upwards facing surface for supporting or locating a base or a housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658